DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/760,287 filed 04/29/2020 in which claims 34-53 are presented for examination.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 34-37 and 48-52, drawn to determining that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH; and allocating at least two resource blocks to the sPUCCH transmission.
Group II, claims 38-47 and 52-53, drawn to coding eleven bits of the control data into twelve encoded bits using a twelve-row Reed- Muller generator matrix having full rank; and transmitting the twelve encoded bits in the sPUCCH.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
During a telephone conversation with Daniel P. Homiller (55,275) on 12/1/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 34-37 and 48-52.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 38-47 and 52-53 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 50 refer to Figure 7. It is unclear to what Figure 7 the claims are referring to. See also MPEP 2173.05(s). Examiner suggests Applicant to incorporate the Table into the claim.
Claims 37 and 51 refer to “Section 5.2.2.6.4-1 of 3GPP TS 36.212. It’s not clear what version of 3GPP TS 36.212 the claims are refereeing to.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-37 and 48-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maattanen et al (US 2017/0041103 A1).

Regarding claim 34, Maattanen teaches a method for transmitting control data for transmission in a short physical uplink control channel (sPUCCH) that can carry only 24 coded bits per resource block allocated to the sPUCCH transmission (Maattanen: Figs. 6 and 8; [0076],[0080], 48 bits can be allocated for two slots, hence 24 bits can be allocate to one slot corresponding to 1 resource block; for sPUCCH transmission see [0096]), the method comprising: 
determining that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH (Maattanen: Fig. 10; [0075], [0079], 21 bits to be transmitted; sPUCCH using Format 3, see [0059], [0096]); and 
allocating at least two resource blocks to the sPUCCH transmission (Maattanen: Fig. 10; [0024], [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, see also [0059], [0096]).  

Regarding claim 48, Maattanen teaches a wireless device configured to transmit control data for transmission in a short physical uplink control channel (sPUCCH) that can carry only 24 coded bits per resource block allocated to the sPUCCH transmission (Maattanen: Figs. 6 and 8; [0076],[0080], 48 bits can be allocated for two slots, hence 24 bits can be allocate to one slot corresponding to 1 resource block; for sPUCCH transmission see [0096]), the wireless device comprising: 
transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry (Maattanen: Figs. 19-20) and configured to: 
determine that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH (Maattanen: Fig. 10; [0075], [0079], 21 bits to be transmitted; sPUCCH using Format 3, see [0059], [0096]); and 
allocate at least two resource blocks to the sPUCCH transmission (Maattanen: Fig. 10; [0024], [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, see also [0059], [0096]).  

Regarding claims 35 and 49, Maattanen teaches coding eleven bits of the control data into N encoded bits using a predetermined 32-row Reed-Muller generator matrix, where N equals 12 times the number of allocated resource bits; coding an additional ten or eleven bits of the control data into N additional encoded bits; using the predetermined 32-row Reed-Muller generator matrix; and transmitting the N encoded bits and the N additional encoded bits in the SPUCCH, using the allocated at least two resource blocks (Maattanen: Fig. 10; [0024], [0075]-[0076]; [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, using two RM encoders and diving the 21 bits into two sequences, hence 11 bits sequence and 10 bits sequence; see also [0059], [0096]).  

Regarding claims 36 and 50, Maattanen teaches wherein the predetermined 32-row Reed-Muller generator matrix is defined in the table of Figure 7 (Maattanen: [0076], Table 5.2.2.6.4-1).  

Regarding claims 37 and 51, Maattanen teaches wherein the predetermined 32-row Reed-Muller generator matrix is defined in Section 5.2.2.6.4-1 of 3GPP TS 36.212  (Maattanen: [0076], Table 5.2.2.6.4-1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478